The plaintiff in error, Joe Campbell, was indicted and convicted with E. O. McCurley, Josh Gavin and Chesley Gavin, of the offense of larceny of a certain heifer. It appears that a writ of error was taken, including all the defendants. Only two records appear to have found their way to this Court. One included the judgment against McCurley and the other included the judgment against Joe Campbell. *Page 1226 
The judgment in this case should be reversed on authority of the opinion in the case of E. O. McCurley v. The State, filed December 6th, 1927, and it is so ordered.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.